DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-20 are allowable. The restriction requirement, as set forth in the Office action mailed on 11/08/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 3-5, 10-13 and 17 no longer are withdrawn from consideration because the claim requires all the limitations of an allowable claim 1.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
 	Authorization for this examiner’s amendment was given in a telephone interview with attorney Jordan Sworen on 2/25/2022. 
The application has been amended as follows: 
IN THE CLAIMS:
In claim 1, line 15, before “fluid”, insert --the--.
 In claim 15, line 4, before “fluid”, insert --the--.
In claim 18, line 13, before “fluid”, insert --the--.
In claim 19, lines 3 and 5, before “fluid”, insert --the--. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is to Min (KR 101389530). Regarding claims 1 and 18, Min discloses a fluid dispensing system (fig.1-14), comprising: a container (111) having a first chamber (111a) and a second chamber (111b), wherein both the first chamber and the second chamber are configured to hold a fluid therein (see fig.11); an internal divider (161) separating the first chamber from the second chamber; a first aperture (opening in 161) disposed within the internal divider that allows the fluid to flow from the first chamber to the second chamber (see fig.13); a second aperture (opening at the bottom of 149) disposed in the second chamber that allows the fluid to dispense from the second chamber to an exterior of the container (via 114a); a stopper element (148,145,146 ) comprising a shaft (145) having a release knob (marked area 114) at a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201. The examiner can normally be reached Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.Z/Examiner, Art Unit 3754                                                                                                                                                                                                        

/Vishal Pancholi/Primary Examiner, Art Unit 3754